Title: To George Washington from Joseph Shailor, 22 October 1782
From: Shailor, Joseph
To: Washington, George


                  
                     Nyack October 22 1782
                  
                  I have the honor to inform your Excellency that yesterday I made prisoner of a Navel officer of the rank of Lieutenant and four seamen the officer is exceeding anxious of being exchangd or having his parole for a few Days.
                  your Excellency would much oblig me by permiting the officer to be exchangd for one Lieut. Brainerd who hath been a prisoner for a Long time on board the guard ship at New york.  Humanity dictats me to make this request as the situation of his Family is exceeding unhappy.  I have the Honour to be your Excellencys Most obdient Humble Servant
                  
                     Jos. Shaylor
                     
                  
               